NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



LAURA VAN DER MEULEN,               )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D15-5711
                                    )
MICHAEL VAN DER MEULEN,             )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed July 14, 2017.

Appeal from the Circuit Court for
Charlotte County; Robert J. Branning,
Judge.

Jane H. Grossman of the Law Office of
Jane H. Grossman, St. Petersburg; and
Susan Hartmann Swartz of the Law office
of Stanley R. Swartz, Bradenton, for
Appellant.

Amber L. Weaver of Amber L. Weaver,
Esquire, P.A., Punta Gorda, for Appellee.

SILBERMAN, Judge.

             Laura Van Der Meulen, the Former Wife, seeks review of a final judgment

of dissolution of marriage. She challenges the calculation of both parties' incomes, the

requirement that she pay real estate taxes from the temporary support award, and the

equal allocation of the children's unreimbursed medical expenses. Michael Van Der
Meulen, the Former Husband, properly concedes that the trial court erred in failing to

allocate the unreimbursed medical expenses on a percentage basis. See § 61.30(8),

Fla. Stat. (2011); Zinovoy v. Zinovoy, 50 So. 3d 763, 764 (Fla. 2d DCA 2010). Finding

no reversible error in the Former Wife's remaining arguments, we affirm in part, reverse

in part, and remand for the reallocation of the children's unreimbursed medical

expenses.

             Affirmed in part, reversed in part, and remanded.


CRENSHAW and LUCAS, JJ., Concur.




                                          -2-